                       Case 1:19-cv-10539-AJN Document 20 Filed 03/26/20 Page 1 of 1
            THE WEITZ LAW FIRM, P.A.
                                                                                    Bank of America Building
                                                                               18305 Biscayne Blvd., Suite 214
                                                                                    Aventura, Florida 33160



            March 26, 2020

            VIA CM/ECF
            Honorable Judge Alison J. Nathan
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, New York 10007

                                  Re:    Girotto v. HIMI NY Corporation, et al.
                                         Case 1:19-cv-10539

            Dear Judge Nathan:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                 Pursuant to Order [D.E.18] which states that Plaintiff, in making an extension request, must
         indicate whether Defendant consents and, if not, the reasons given by Defendant for refusing consent,
         Plaintiff’s counsel states he is putting all his cases on hold and seeks a thirty (30) day stay of all
SO
         deadlines due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
ORDERED.
         economic effects it is causing to virtually all businesses open to the public, including complete
         closures, such as the business involved in this matter.

                   The undersigned has conferred with counsel for Defendant who has consented to the filing of
            this motion.

                   The Court may wish to note that this is undersigned counsel's second request to stay this
            matter. Thank you for your consideration of this request.

                                                        Sincerely,

                                                        By: /S/ B. Bradley Weitz             .
                                                            B. Bradley Weitz, Esq. (BW 9365)
                                                            THE WEITZ LAW FIRM, P.A.
                                                            18305 Biscayne Blvd., Suite 214
                                                            Aventura, Florida 33160
                                                            Tel.: (305) 949-7777
                                                            Fax: (305) 704-3877
                                                            Email: bbw@weitzfirm.com




                                                   3/30/20
